[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 332 
This case presents but the single question whether the conversation between the plaintiff and the defendant's testator, in the presence of Mr. Hurlbert, comes within the rule which protects the professional communitions of clients to their attorneys or counsel. Upon no subject are the decisions more directly conflicting than as to the extent of this privilege. To reconcile them is impossible. It is not difficult, however, to ascertain the source of the conflict, nor, as it seems to me, to determine, with reasonable precision, the true limits of the rule. The cases on the subject may be divided into two classes, and a mere cursory examination will show that the divergence between them grows entirely out of a difference as to the real foundation of the rule.
Its origin seems to have been this: In ancient times parties litigant were in the habit of coming into court and prosecuting or defending their suits in person. Subsequently, however, as law suits multiplied, and the modes of judicial proceeding became more complex and formal, *Page 333 
it became necessary to have these suits conducted by persons skilled in the laws and in the practice of the courts. This necessity gave rise, at an early day, to the class of attorneys. To facilitate the business of the courts, it was important that these men should be employed. But as parties were not then obliged to testify in their own cases, and could not be compelled to disclose facts known only to themselves, they would hesitate to employ professional men and make the necessary disclosures to them, if the facts thus communicated were thus within the reach of their opponent. To encourage the employment of attorneys, therefore, it became indispensible to extend to them the immunity enjoyed by the party.
The most instructive case on this subject with which I have met is that of Annesley v. The Earl of Anglesea, before the Barons of the Irish Exchequer (17 How. St. Trials. 1139). The case was most extensively and ably argued, and very elaborately considered by the court; and the conclusion arrived at, as to the true origin of the rule in question, may be best stated in the language of Mr. Baron MOUNTENAY, who says, at page 1240: "Mr. Recorder hath very properly mentioned the foundation upon which it hath been held, and is certainly undoubted law that attorneys ought to keep inviolably the secrets of their clients, viz: That an increase of legal business, and the inability of parties to transact that business themselves, made it necessary for them to employ (and, as the law properly expresses it, ponere in locosuo) other persons who might transact that business for them. That this necessity introduced with it the necessity of what the law hath very justly established, an inviolable secresy, to be observed by attorneys, in order to render it safe for clients to communicate to their attorneys all proper instructions for the carrying on of those causes which they found themselves under the necessity of entrusting to their care."
To the same effect is the language of Mr. Justice PADDOCK, in the case of Dixon v. Parmelee (2 Verm. R. 185), *Page 334 
where, in considering this question, he says: "And this distinction seems to give a clue to that which is said to be the origin of the law, which is that, in early days, suitors brought in person their complaints before the king, and afterwards his courts; that, as business increased, the administration of justice approximating to a science, and the necessity of forms sensibly felt, it became absolutely necessary that there should be a set of men to stand in the place of suitors, called attorneys, and manage their causes, to encourage which, and bring the same into practice, it also became necessary for courts to adopt a rule by way of pledge to suitors, that their secret and confidential communications to their attorneys should not be drawn from them, either with or without the consent of such attorney."
If this was the true foundation of the rule, it would follow that the protection is confined to communications made with a view to the conduct of a suit, or some judicial proceeding, and it goes most forcibly to confirm and strengthen the direct authority to which I have referred, that in the earlier cases, and while the origin of the rule was most likely to be kept in view, the doctrine would seem to have had this application. The earliest cases to be found on the subject are said to be those ofBerd v. Lovelace (Cary's Rep. 88); Austin v. Vesey (id. 89); and Kilway v. Kilway (id. 126), in each of which the witness was excused from testifying, on the ground that he was the solicitor in the cause. In another case in the same report, viz: Denio v. Codington (p. 143), the excuse allowed was that the witness had been of counsel touching the matter invariance.
In Waldron v. Ward (Stiles, 449), the ground of privilege was the same. Sergeant Maynard there proposed to examine a witness as to some matter "whereof he had been made privy as of counsel in the cause." But the chief justice would not permit the examination, saying that the witness was not bound to "disclose the secrets of his client's cause." *Page 335 
So in Sparks v. Middleton (1 Keble, 505), Mr. Aylet who had been, as the report states, "counsel for the defendant," being called as a witness, was excused from testifying, the Court of King's Bench holding "that he should only reveal such things as he either knew before he was of counsel, or that came to his knowledge since, by other persons." Although it is not in terms
stated, yet the plain inference from the report is, that Mr. Aylet had been counsel in the cause. The language used, "counsel for the defendant," and "before he was of counsel," would scarcely be otherwise appropriate. Thus understood, the case holds that communications from his client to Mr. Aylet before the latter was actually employed as counsel in thecause, were not protected.
A precisely similar decision was made nine years afterwards, by the same court, in the case of Curtis v. Pickering (1 Vent. 197.) One Baker, who had been solicitor for Pickering, was called to testify concerning an erasure in a will, supposed to have been made by Pickering. Objection was made that having been retained
as solicitor, he could not be examined. But the court held that it appearing that Pickering had made the discovery to him "before such time as he had retained him," he might be sworn.
It is to be observed in regard to these two cases, that in neither is it said that the communication was not confidential,
or not made to the witness in consequence of his professional
character, but the decision is placed upon the sole ground that it was made before the witness was retained in the cause.
That the opinion of Lord Hardwicke was in accordance with these cases, is shown by the case of Vaillant v. Dodermead (2 Atkyns, 524), where the witness demurred to certain interrogatories, on the ground that he knew nothing of the matters enquired about, except what had come to his knowledge as clerk in court. The demurrer was over-ruled, and the first reason given by Lord Hardwicke was, that it appeared "that the matters enquired after by the *Page 336 
plaintiff's interrogatories were antecedent transactions to thecommencement of the suit, the knowledge whereof could not come to Mr. Bristow as clerk in court, or solicitor." No notice is taken in this case of any distinction between clerks in courts, and solicitors.
But, to come down to a later period: In the case of Wadsworth
v. Hamshaw, before Chief Justice ABBOTT, (2 Brod.  Bing. 5, in note,) one Hughes, an attorney, being called as a witness by the plaintiff, stated that the defendants "had called upon him to advise them professionally, respecting the dissolution of their partnership." The counsel for the defendants objected; but the chief justice, without hearing the counsel on the other side, held "that the communication was not privileged, and that the protection was only extended to those communications with an attorney which related to a cause existing at the time of the communication, or then about to be commenced." He also cited a case tried at the Midland circuit, in which the evidence of the attorney in the cause, called to prove some communication of his client, being rejected, the court upon application granted a new trial; expressly holding "that no professional communication was protected, except such as related to a cause." This case is important, as giving not only the opinion of Chief Justice ABBOTT, but of the whole court of Kings Bench, in a case involving no other question.
This question came again before the same judge, in the case ofWilliams v. Mundie. (1 Ry.  Moo. 31.) The action was assumpsit, for goods sold; and the defendants' attorney being called by the plaintiff, to prove that the defendants were partners when the goods were sold, stated that, "prior to thecommencement of the action and to the period when the goods were supposed to have been sold, he had been consulted by some of the defendants in relation to a partnership then about to be entered into by them." The evidence was objected to, but the chief justice said: "I think this evidence admissible. The rule I have invariably laid down in cases of this kind is, that what is *Page 337 
communicated for the purpose of bringing an action or suit, or relating to a cause or suit existing at the time of the communication, is confidential and privileged; but what an attorney learns otherwise than for the purpose of a cause or suit, I think he is bound to communicate."
Precisely the same doctrine was laid down by BEST, Ch. J., in the case of Broad v. Pitt (3 Car.  Pa. 418; 1 Moo.  Mal. 233, S.C.); and, in a note to the case in the latter volume, the true basis of the rule is very justly stated, as follows: "It would seem that the rule is not (as it is often put) founded on a consideration of the importance of the communications made to attorneys, nor on any purpose of protecting the general
business which attorneys are employed to carry on. The object of the rule appears to be the proper conduct of judicialinvestigations, to which the full and free disclosure of the client, to his professional advisers, is essential."
That Lord KENYON also was of this opinion is shown by his remark in the case of Duffin v. Smith (Peake N.P.C. 103), that "when any thing is communicated to an attorney by his client for the purpose of his defense," he ought not to divulge it.
In a case before the Lord Chief Baron, at the York summer assizes, viz., Hargreave v. Hutchinson, Lord LYNDHURST said that it had been held by the judges (meaning, I suppose, the twelve judges), after consideration, that the rule was that a communication to an attorney is privileged if an action bepending or contemplated."
Looking, then, at the authorities thus far noticed, at the doctrine thus enunciated, traced, as it is, to a reasonable and certain origin in the early periods of the common law, we should say that there could be very little doubt as to the true limits of the rule. But unfortunately there is another class of cases still more numerous, which indicate a different doctrine, viz: that the privilege has no special relation to suits in court or judicial proceedings of any kind, but extends to every case where a member of the *Page 338 
legal profession is consulted or employed professionally. We must, of necessity, decide which of these two classes of cases we will follow. They are directly antagonistic, and can not both be right.
It is a marked fact, and one of great weight upon this question, that very few of the cases which give the more extended scope to this rule, refer to its origin, or to any principle of policy upon which it is supposed to rest. They seem to assume that it is because the communication is confidential that it is protected, and hence great difficulty is experienced in finding any limit to the privilege.
It is said that in one case the court, led, as it would seem, by the idea that the betrayal of confidence had something to do with the rule, would not permit a trustee for the plaintiffs and defendants, who had been employed by them in the purchase of offices, to be examined, and on the ground that he should not be allowed to betray a trust. (See 2 Stark. on Evidence, 322.)
In the case of Wilson v. Rastall, (4 Term R. 753), a leading case on this subject, it was seriously insisted that a confidential communication to a friend, relying upon his secrecy, was protected. Lord Kenyon, in delivering his opinion said: But in order to show that the privilege extends beyond the case of an attorney and client, a hard case has been pressed upon our feelings, of confidence reposed in a friend. But if a friend could not reveal what was imparted to him in confidence, what is to become of many cases affecting life.
This remarkable uncertainty as to the rule, has followed this question into the courts of this country. In Holmes v.Comegys, (1 Dall. 439), it was contended that communications to a confidential agent or factor, and in Caps v. Robinson,
(2 Wn. C.C.R., 389), those to a confidential clerk, were protected.
These cases could never have arisen but for the fact that the courts, whenever they have extended the privilege to communications other than those which related to some *Page 339 
existing or prospective judicial proceeding, without taking the trouble to recur to the origin of this rule, have assumed that the idea of a betrayal of confidence, or a breach of that obligation which all men recognize, to preserve inviolate a secret confided, lie at its foundation. It is upon this assumption, mainly, if not entirely, that the courts have ever extended the privilege beyond what was necessary to accomplish its original objects, as here set forth, viz: to protect those having business before the courts in the employment of skilled men to transact it. The language of the judges in many of the cases prove that in making their decisions, this idea was prominent in their minds.
The authoritative weight of this class of cases, therefore, depends in a great degree upon the correctness of this assumption. It can hardly require argument to prove that the social obligation, faithfully to guard against revealing that which is communicated in confidence, cannot by possibility, have any logical connection with the rule in question. That obligation relates solely to a voluntary disclosure, and can have nothing whatever to do with the policy of the law, in its efforts to ascertain truth, and administer justice. It is dishonorable in one to whom a secret has been confidentially confided,voluntarily to reveal it; therefore, the law when engaged in ferreting out this very secret, should not compel its disclosure. Is this sound reasoning? No one will so pretend, and yet palpable as is the distinction, its disregard through the inadvertence of the courts, has had a great deal to do with the wide departure in the class of cases under consideration, from the rule as originally laid down. I do not mean to say that the courts have deliberately placed their decisions upon this obviously untenable ground, but that their language often shows that the idea of violation of trust was prominent in their minds, and influenced their conclusion.
It is strongly corroborative of the view here maintained, that whenever any judge has directed his attention specially *Page 340 
to the origin of the rule, he has in general admitted it to be as here stated. Thus in one of the cases relied upon to support the extended rule, viz: Greenough v. Gaskell (1 Myl. and Keen, 98), Lord Chancellor Brougham, in the course of a very elaborate opinion, says: "The foundation of this rule is not difficult to discern. It is not (as has sometimes been said), on account of any particular importance which the law attributes to the business of legal professors, or any particular disposition to afford them protection. * * * But it is out of regard to the interests of justice, which cannot be upholden, and to theadministration of justice, which cannot go on without the aid of men skilled in jurisprudence, in the practice of the courts,
and in those matters affecting rights and obligations, which form the subject of all judicial proceedings."
But notwithstanding this distinct recognition by the chancellor of the true basis of the rule, which if admitted, necessarily admits the privilege to communications having some connection with judicial proceedings, he nevertheless in that very case, allows the protection to cover communications not made in reference to any such proceeding, either past, present or future; the statement of the witness being merely that they "were received by him in his capacity of confidential solicitor for Dannall, for whom, he had been professionally concerned for a number of years." How such a conclusion could be deduced from a rule founded upon such a reason, I am unable to see; and the learned chancellor would himself, I think, find it difficult satisfactorily to explain. The question was precisely the same as that in the case of Annesley v. The Earl of Anglesea, supra,
the opinion of both courts as to the true basis of the rule was the same, and yet the conclusions arrived at were directly opposite. I think very few, upon a critical examination of the two cases, would hesitate to concur with the Irish barons. It may not be improper to say, that Lord Brougham, in recurring to the origin of the rule, was giving history, a matter in respect to which he was rarely *Page 341 
mistaken. His deductions from the rule involved a different mental process.
I will here refer to two other cases, as they seem to me specially worthy of notice, viz: Mills v. Griswold (1 Root, 383), and Calkins v. Lee (2 Root, 363). The question in both these cases was whether a witness is obliged to disclose, upon his oath, what the defendant had told him in confidence, and upon a promise to keep it secret.
In the first case, the court said: "The distinction is, where the communications are necessary, in the course of business, as of a client to his attorney, he may not disclose them. But where the communications are voluntary, as in the present case, his oath obliges him to tell the whole truth." In the other case it said: "If it is a voluntary communication, and the adverse party is interested in the testimony, the witness must testify."
In these two cases the court, without expending any learning upon the origin or history of the rule, and without being confused by any considerations as to the violation of confidence, and of the solemn promise of the witness not to disclose, with that plain and unerring good sense which has so often distinguished the courts of that state, went at once to the very pith of the rule of exemption. They seem to have seen that it was only because the necessity of employing attorneys to transact the business of courts, in a measure compelled the reposing of confidence in them, that communications to them were protected.
There are many other considerations, as well as cases, which if adverted to would throw light upon this subject. But it seems to me that enough has been adduced to make it clear, that the privilege in question is not founded upon any idea of the sacredness of confidential communications, whether made to an attorney or to any other person; nor upon any peculiar policy of the law which distinguishes the general business of an attorney from that of any other class in the community; but it was the result of that rule of the common law, which excused parties from testifying in their *Page 342 
own cases, and of the necessity, for the convenience of the public, as well as the benefit of suitors, of having the business of the courts conducted by professional men.
Whether, therefore, the recent legislation in this state, compelling parties to testify as witnesses in their own suits, should be deemed to have removed the whole foundation of the rule, and terminated all necessity for its continuance or not, which may admit of some doubt, it follows from the views here expressed, if correct, that the protection should only be held to extend to such communications as have relation to some suit or other judicial proceeding, either existing or contemplated.
The judgment of the supreme court, at general and specal term, should be reversed, and there should be a new trial, with costs to abide the result.
DENIO, CH. J. and WRIGHT, JOHNSON and MULLIN, J.J., were also for reversal, on the ground that both parties being present, there was nothing confidential in the communication.